DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Applicant’s response filed on November 19, 2021 has been entered.
	
Terminal Disclaimer
3.	The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,821,445 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Serial No. 15/416,603 or Application Serial No. 15/368,180 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mary Consalvi (Reg. No. 32,212) on December 13, 2021.
The application has been amended as follows: 
In claim 26, part (ii), line 2, please delete the word “the” before “subassemblies.” 
In claim 26, part (b), line 3, please delete the words “at least.”
CANCEL CLAIMS 11-25.

Allowable Subject Matter
5.	Claims 5-10, 26, 27, and 30-33 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637